Citation Nr: 0405436	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  01-05 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for memory loss.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from January 1943 to March 
1946.

This matter is before the Board of Veterans' Appeals from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  In pertinent part, the Board notes 
that these claims were initially denied as not well-grounded, 
and were subsequently readjudicated pursuant to the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 5100 et seq. 
(West 2002), in December 2000.  See Section 7(b) of the VCAA; 
VAOPGCPREC 3-2001.  Thereafter, the veteran perfected a 
timely appeal to the Board.

The record also reflects that the veteran submitted 
additional evidence directly to the Board, in the form of a 
February 2004 medical opinion, which was accompanied by a 
waiver of initial consideration by the agency of original 
jurisdiction.  See 38 C.F.R. § 20.1304.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence is 
against a finding that the veteran's low back disorder and 
memory loss are causally related to his period of active 
service.

3.  The competent medical evidence tends to show that the 
veteran's hearing loss and tinnitus are due to his in-service 
noise exposure.




CONCLUSIONS OF LAW

1.  Service connection is not warranted for a low back 
disorder and memory loss.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2003).

2.  Service connection is warranted for bilateral hearing 
loss and tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, which became law on November 9, 2000, redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. 
§ 3.159(b).  Information means non-evidentiary facts, such as 
the claimant's address and Social Security number or the name 
and address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5).  Second, VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159(c).  

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
emphasized that adequate notice requires a claimant to be 
informed of what he or she must show to prevail in a claim, 
what information and evidence he or she is responsible for, 
and what evidence VA must secure.  More recently, in 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the Court held that a VCAA notice must be provided to 
a claimant before the " initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a service-connection 
claim."  

For the reasons stated below, the Board finds that service 
connection is warranted for the veteran's hearing loss and 
tinnitus.  As such, no further discussion of the VCAA is 
necessary regarding these claims.  With respect to the low 
back and memory loss claims, the Board acknowledges that the 
veteran did not receive adequate preadjudication notice prior 
to the December 2000 rating decision which denied these 
claims.  Only after that rating action was promulgated did 
the RO, by correspondence dated in October 2002, provide 
notice to the veteran regarding what information and evidence 
was needed to substantiate the claim, as well as what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and the need for the veteran 
to submit any evidence in his possession that was relevant to 
the claim.  The RO also provided a summary of the relevant 
VCAA regulatory provisions of 38 C.F.R. § 3.159 by the July 
2003 Supplemental Statement of the Case (SSOC).

While the Court did not address whether, and, if so, how, the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for 
the purpose of having the RO provide a pre-initial 
adjudication notice.  The only way the RO could provide such 
a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court, otherwise it would not have taken 
"due account of the rule of prejudicial error" in reviewing 
the Board's decision.  See 38 U.S.C. § 7261(b)(2); see also 
Conway v. Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case or to cause injury to the claimant.  
Consequently, the Board concludes that any such error is 
harmless and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the veteran in November 2003 was 
not given prior to the RO's December 2000 adjudication of 
these claims, the notice was provided by the RO prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As such, the RO took the only reasonable action available 
under the circumstances to correct this oversight.  Moreover, 
as indicated above, this correspondence apprised the veteran 
of what he must show to prevail in his claim, what 
information and evidence he was responsible for, and what 
evidence VA must secure.  The Board also reiterates that the 
July 2003 SSOC included the relevant VCAA regulatory 
provisions of 38 C.F.R. § 3.159.  Therefore, the Board finds 
that the veteran was notified and aware of the evidence 
needed to substantiate this claim and the avenues through 
which he might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

Regarding VA's duty to assist a claimant in obtaining 
evidence necessary to substantiate the claim, it does not 
appear that the veteran has indicated the existence of any 
pertinent evidence that has not been obtained or requested by 
the RO.  Further, he was accorded medical examinations which 
addressed the etiology of all of the claimed disabilities.  
In addition, he indicated on his May 2001 VA Form 9 (Appeal 
to the Board) that he did not want a hearing in conjunction 
with his appeal.  Consequently, the Board concludes that any 
additional development, to include a medical opinion, is not 
warranted based on the facts of this case.  Thus, the duty to 
assist has been satisfied.

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions of 38 C.F.R. § 
3.159.  No additional assistance or notification to the 
appellant is required based on the facts of the instant case.

Background.  The veteran essentially contends that his low 
back disorder, memory loss, hearing loss, and tinnitus are 
all due to his in-service treatment for spinal meningitis.  
He has also asserted that his hearing loss and tinnitus may 
be due to in-service noise exposure.

The veteran's service medical records confirm that he was 
treated for spinal meningitis in March 1943, while on active 
duty.  However, these records contain no findings of a 
chronic low back disorder, memory loss, hearing loss, or 
tinnitus.  In fact, on his March 1946 discharge examination 
he was found to have no musculoskeletal defects, and no ear 
abnormalities.  Further, psychiatric diagnosis was normal, 
and his hearing was found to be 15/15 bilaterally on 
whispered voice testing.

The evidence on file also includes various post-service 
medical records which cover a period from 1947 to 2004.

On a September 1947 VA medical examination, the veteran 
complained of back and chest pains, and that he was unable to 
stand for any length of time in one position.  X-rays taken 
of the lumbosacral spine in conjunction with this examination 
did not reveal any evidence of bony or arthritic pathology, 
and the sacro-iliac joints appeared normal.  Although there 
was a circumscribed area of increased density in the right 
portion of the mid-sacrum, which probably represented a bone 
island, this was found to be of no clinical significance.  
Further, his recent and remote memory were found to be good.  
Following examination of the veteran, the examiner concluded 
that there was no neuropsychiatric disorder, nor any 
significant medical disease found on examination.  However, 
no pertinent findings were made regarding the veteran's ears, 
to include his hearing.

By an October 1947 rating decision, service connection was 
denied for spinal meningitis, finding that there was no 
evidence of this disability on the recent VA medical 
examination.

Records dated in July 1966 note treatment for chronic low 
back pain.  X-rays taken at that time showed a straightening 
of the lumbar curvature; L5-S1 slightly narrowed; and minimal 
spurring noted at the L3-4 anteriorly.  A subsequent CT scan 
of the lumbar spine in November 1983 found no evidence of 
disc herniation, although there was a large posterior spur at 
the upper plate of the S1 level.  Thereafter, a July 1987 CT 
scan found a large bony projection centrally and to the left 
at L5-S1, and mild spinal stenosis at L4-5.  Subsequent 
records continue to show treatment for low back pain.

Records dated in April 1998 note that the veteran reported a 
history of memory impairment that was much more noticeable 
recently.  In addition, it was noted that his wife indicated 
that the memory impairment dated back to 1946 when the 
veteran was in the military.  He was referred for 
neuropsychological evaluation in May 1998, which noted his 
history of in-service treatment for meningitis.  Diagnosis 
following evaluation of the veteran was major depressive 
disorder, single episode, moderate.  Moreover, it was noted 
that the results of his neuropsychological assessment 
revealed strengths in attention, auditory comprehension, 
repetition, confrontation naming, reading ability, immediate 
and delayed verbal memory and immediate and delayed 
nonverbal, visual memory.

In November 1998, the veteran underwent a VA spine 
examination which noted his history of in-service meningitis, 
as well as his post-service complaints of chronic low back 
pain beginning in 1946.  Diagnoses following examination of 
the veteran included degenerative joint disease of the lumbar 
spine with history of sciatica in the past.  Further, the 
examiner stated that the veteran had low back pain with 
neurogenic claudication, spinal stenosis advanced with 
limited ambulation due to claudication.  However, no opinion 
was proffered regarding the etiology of this disability.

Also of record is a September 1999 private audiological 
report, in which the veteran reported a history of noise 
exposure during active service, as well as his in-service 
treatment for meningitis.  He also complained of bilateral 
tinnitus.  Further, he indicated that this was his first 
hearing test.  The audiogram itself appears to reveal pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
35
40
45
LEFT
10
15
35
45
55

Diagnosis was bilateral mild to moderately severe high 
frequency sensorineural hearing loss.

A subsequent VA audiological evaluation conducted in October 
2000 revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
4000
6000
RIGHT
5
15
35
45
60
LEFT
10
15
35
50
65

Speech recognition scores were 92 percent for both ears.

In April 2003, the veteran underwent multiple VA arranged 
medical examinations in conjunction with his appeal.  All of 
the clinicians who conducted these examinations indicated 
that his medical records had been reviewed.

At the VA orthopedic examination, the veteran reported the he 
had had back problems for 50 years, and described his pain as 
chronic and constant, with radiation to his "neck, front and 
back of rib cage."  Following examination of the veteran and 
review of his medical records, the examiner concluded that 
the veteran had age-commensurate degenerate changes of the 
lumbar spine.  Moreover, the examiner noted that while there 
was a 1943 diagnosis of spinal meningitis, he did not think 
that the current back problems had any relationship to this 
diagnosis.  The examiner noted that myelograms performed 
since that time did not show any gross abnormality within the 
spinal canal that would have been referable to military-
contemporaneous meningitis-related scarring.  Further, serial 
X-rays beginning in 1966 showed progress of degenerative 
change, in conjunction with general aging.  The examiner 
emphasized that there was no gross abnormality seen on the 
earlier imaging studies.  Thus, the examiner opined that the 
degenerative change (with neural claudication, likely 
secondary to more recent spinal stenosis) was age-progressive 
and -commensurate, rather than long-term existent and/or 
dating from 1943's meningitis.  The examiner stated that 
spinal meningitis had no particular relationship to 
degenerative change/osteoarthritis and/or disc 
degeneration/disease.

At the VA arranged audiological examination, the veteran's 
in-service history of meningitis was noted, as well as his 
in-service noise exposure to include the firing line in basic 
training.  Further, it was noted that he had an episode where 
he was in an airplane that was struck by lightning, which 
resulted in 24 hours of hearing loss.  In addition, the 
veteran reported constant bilateral tinnitus, and that he 
believed it began in 1953, with the hearing loss beginning in 
1973.  The audiological examination itself revealed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
20
35
45
50
55
45
LEFT
25
25
40
50
60
43.75

Speech recognition scores were 96 percent for the right ear, 
and 92 percent for the left ear.  Diagnoses following 
examination were tinnitus, bilateral, constant, moderate in 
severity; and hearing loss, sensorineural, high frequency, 
mild to moderate.  Further, the examiner opined that the 
veteran's hearing loss and tinnitus were less likely than not 
due to the spinal meningitis he contracted while in service.  
The examiner stated that his current hearing loss was well 
within normal limits for his age, and that his tinnitus began 
quite a few years after his meningitis, and was consistent 
with his hearing loss and age.  However, the examiner also 
opined that it might be related to noise exposure while in 
service.  Nevertheless, the examiner stated that it was not 
possible to definitely establish the etiology of the 
tinnitus, noting that it might occur as a result of noise 
exposure, normal aging of the inner ear, hereditary factors, 
exposure to certain medications or toxins, and other causes. 

At the VA arranged psychiatric examination, the veteran 
complained of impaired short and long term memory with onset 
about 10 to 15 years after service, although it was noted his 
chart indicated onset may have been much earlier.  On 
examination, his long term memory was found to be fair, and 
his short term memory was found to be impaired.  Diagnoses 
following examination of the veteran included dysthymia, pain 
disorder, and alcohol dependence in partial remission.  
Further, the examiner commented that dementias related to 
infection were usually acute, although syphilis and 
cryptococcal meningitis could have an indolent course.  
However, it was noted that  there were no significant 
cognitive defects found on evaluation in 1998.  Additionally, 
it was reiterated that the veteran reported onset of memory 
loss 10 to 15 years after service.  Based on the foregoing, 
the examiner opined that the memory loss was not likely due 
to meningitis in the service.  Moreover, the examiner thought 
that the veteran's cognitive defects could be understood in 
the context of pain, depression, and heavy alcohol use over 
many years, and that these factors were much more likely to 
account for his memory problems than meningitis in the 
service.

In a February 2004 private medical opinion, A. M. G., M.D., 
M.P.H. (hereinafter, "Dr. G"), noted that the veteran's 
claims file and pertinent medical records had been reviewed, 
and that his military occupational specialty during service 
was that of an ambulance driver on an air field, during which 
he attended to emergency situations when planes crashed, and 
that his duties entailed transportation of wounded and 
accident victims to the hospital.  Dr. G also noted the 
results of the veteran's September 1999 audiogram and the 
April 2003 VA arranged audiological examination, as well as 
his account of in-service noise exposure on the firing line 
during basic training and that he experienced 24 hours of 
hearing loss when his aircraft was struck by lighting.  
Although she could not find any documentation of measured 
noise levels during service, Dr. G found that, given the 
occupational noise exposure in the military and alleged noise 
exposure at the firing line during basic training as well as 
the temporary hearing loss when the veteran's aircraft was 
struck by lightning, it was as likely as not that his 
service-connected related exposure contributed to his hearing 
loss and tinnitus.


Legal Criteria.  Service connection may be established for a 
disability resulting from disease or injury incurred in or 
aggravated by service or for certain diseases that were 
initially manifested, generally to a compensable degree of 10 
percent or more, within a specified presumption period after 
separation from service.  This presumption period is 
generally within the first post-service year.  See 38 
U.S.C.A. §§ 1110, 1112(a), 1131, 1133(a), 1137; 38 C.F.R. §§ 
3.303(a), 3.306, 3.307.  This presumption includes organic 
diseases of the nervous system such as sensorineural hearing 
loss.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 
3.307, 3.309.  Evidence of continuity of symptomatology from 
the time of service until the present is required where the 
chronicity of a condition manifested during service either 
has not been established or might reasonably be questioned.  
38 C.F.R. § 3.303(b).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

For the purpose of applying the laws administered by VA, 
impaired hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
or 4,000 Hertz is 40 decibels or greater; or when the 
auditory threshold for at least three of the frequencies 500, 
1,000, 2,000, 3,000, or 4,000 Hertz is 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  
Further, the Court has indicated that the threshold for 
normal hearing is between 0 and 20 decibels and that higher 
thresholds show some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  When audiometric test 
results at a veteran's separation from service do not meet 
the regulatory requirements for establishing a "disability" 
at that time, he may nevertheless establish service 
connection for a current hearing disability by submitting 
evidence that the current disability is causally related to 
service.  Hensley, 5 Vet. App. at 160.  


Analysis.  In the instant case, the Board finds that the 
preponderance of the 
evidence is against the claims of service connection for a 
low back disorder and memory loss, but that the competent 
medical evidence supports a grant of service connection for 
hearing loss and tinnitus.

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).

The Board notes that the February 2004 medical opinion from 
Dr. G states that the veteran's military occupational 
specialty was that of an ambulance driver.  In addition, 
there are references in the treatment records to his having 
been a medical technician during service.  However, there is 
no evidence that he possesses the medical training to provide 
more than basic, minimal care for the sick and the injured.  
Nothing in the record indicates he has received any special 
training or acquired any medical expertise in matters related 
to etiological determinations of conditions such as the 
disabilities which are the subject of this appeal.  See Black 
v. Brown, 10 Vet. App. 279, 284 (1997) (factors for 
consideration in assessing the medical competence to render 
an opinion as to medical causation include specific expertise 
in the relevant specialty and actual participation in the 
treatment).  As such, the Board concludes that his 
contentions do not constitute competent medical evidence 
regarding the etiology of his current disabilities.  
38 C.F.R. § 3.159(a)(1).  

Here, the competent medical evidence confirms that the 
veteran has a current low back disorder, as well as symptoms 
of memory impairment.  Nevertheless, the only competent 
medical evidence to address the etiology of these 
disabilities are those of the clinicians who conducted the 
April 2003 VA arranged orthopedic and psychiatric 
examinations.  As detailed above, these clinicians 
essentially opined that neither the low back disorder nor the 
memory loss were causally related to active service, to 
include the veteran's treatment for meningitis therein.  Both 
of these opinions were based upon examinations of the veteran 
and review of his claims file.  Further, no competent medical 
evidence is of record which refutes these opinions.  
Consequently, the Board must conclude that the preponderance 
of the evidence is against these claims, and they must be 
denied.  As the preponderance of the evidence is against 
these claims, the benefit of the doubt doctrine is not for 
application.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).

With respect to the hearing loss and tinnitus claims, the 
Board notes that the clinician who conducted the April 2003 
VA arranged audiological examination also opined that these 
disabilities were not related to the veteran's in-service 
treatment for meningitis.  However, this clinician did 
indicate that these disabilities might be related to the 
veteran's account of in-service noise exposure.  Similarly, 
in her February 2004 opinion, Dr. G opined that the veteran's 
in-service noise exposure contributed to his bilateral 
hearing loss and tinnitus.  

The Board notes that the service medical records do not 
confirm the veteran's account of his in-service noise 
exposure nor his account of temporary deafness after his 
aircraft was struck by lightning.  Further, his bilateral 
hearing loss and tinnitus were first shown by competent 
medical evidence many years after his discharge from service.  
See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (The 
normal medical findings at the time of separation from 
service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is 
probative evidence against the claim.).  However, there is no 
evidence which specifically refutes his account of in-service 
noise exposure, and his service records do show that he went 
through infantry basic training for four months.  Moreover, 
the only competent medical opinions to address the etiology 
of these disabilities indicate they are causally related to 
his account of such exposure during active service.  In 
addition, the Board notes that there is no evidence of any 
significant post-service noise exposure.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  38 C.F.R. § 3.102.

In Alemany v. Brown, 9 Vet. App. 518 (1996), the Court noted 
that in light of the benefit of the doubt provisions of 38 
U.S.C.A. § 5107(b), an accurate determination of etiology is 
not a condition precedent to granting service connection; nor 
is "definite etiology" or "obvious etiology."  Further, in 
Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  In Gilbert the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  See 
also 38 C.F.R. § 3.102.

Resolving all benefit of the doubt in favor of the veteran, 
the Board finds that he is entitled to a grant of service 
connection for his bilateral hearing loss and tinnitus.













ORDER

Entitlement to service connection for a low back disorder is 
denied.

Entitlement to service connection for memory loss is denied.

Entitlement to service connection for bilateral hearing loss 
is granted.

Entitlement to service connection for tinnitus is granted.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



